Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “first angle”, “second angle (non-vertical tangent of inside slope of 31; Figure 1-4)” must be shown or the features canceled from the claims. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required: “second angle (non-vertical tangent of inside slope of 31; Figure 1-4)”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 18-20 recites the limitation “flat area”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koshiishi; Akira et al. (US 5919332 A). Koshiishi teaches a processing chamber (3; Figure 1-Applicant’s 100; Figure 1), comprising: a chamber body (3; Figure 1-Applicant’s 102; Figure 1) having a chamber base (portion 3 at 3/5 interface; Figure 1-Applicant’s 106; Figure 1), one or more sidewalls (sidewalls of 3; not numbered; Figure 1-4), and a chamber lid (21; Figure 1-Applicant’s 108; Figure 1) defining a processing volume (above W; Figure 1); a showerhead (plates of 21 with 22; Figure 1-Applicant’s 112; Figure 1) disposed in the chamber lid (21; Figure 1-Applicant’s 108; Figure 1) and having a bottom surface (bottom surface of 21 facing W; Figure 1) adjacent the processing volume (above W; Figure 1); and an isolator (31; Figure 1-4,6-Applicant’s 162; Figure 1,2) disposed between the chamber lid (21; Figure 1-Applicant’s 108; Figure 1) and the one or more sidewalls (sidewalls of 3; not numbered; Figure 1-4), the isolator (31; Figure 1-4,6-Applicant’s 162; Figure 1,2) comprising: a first end (horizontal 21/31 interface; Figure 1-4,6) contacting the showerhead (plates of 21 with 22; Figure 1-Applicant’s 112; Figure 1); a second end (lower surface of 31/31a; Figure 1-4,6) opposite the first end (horizontal 21/31 interface; Figure 1-4,6); an angled inner wall (angled inner wall of 31; Figure 1-4,6-Applicant’s 168; Figure 2) connected to the first end (horizontal 21/31 interface; Figure 1-4,6) and extending radially outwardly from the first end (horizontal 21/31 interface; Figure 1-4,6) towards the second end (lower surface of 31/31a; Figure 1-4,6), wherein the first end (horizontal 21/31 interface; Figure 1-4,6) and the angled inner wall (angled inner wall of 31; Figure 1-4,6-Applicant’s 168; Figure 2) of the isolator (31; Figure 1-4,6-Applicant’s 162; Figure 1,2) form a first angle (non-vertical tangent of inside slope of 31 ranges from 90º to near 0º; Figure 1-4) less than 90°; and a lower inner wall (non-vertical tangent of inside slope of 31 near 31a; Figure 1-4) connected to the angled inner wall (angled inner wall of 31; Figure 1-4,6-Applicant’s 168; Figure 2) and extending towards the second end (lower surface of 31/31a; Figure 1-4,6) at a different angle from the angled inner wall (angled inner wall of 31; Figure 1-4,6-Applicant’s 168; Figure 2), as claimed by claim 1.
Koshiishi further teaches:
The processing chamber (3; Figure 1-Applicant’s 100; Figure 1) of claim 1, wherein the first angle (non-vertical tangent of inside slope of 31 ranges from 90º to near 0º; Figure 1-4) is about 30º to about 45º, as claimed by claim 2
The processing chamber (3; Figure 1-Applicant’s 100; Figure 1) of claim 1, wherein the bottom surface (bottom surface of 21 facing W; Figure 1) of the showerhead (plates of 21 with 22; Figure 1-Applicant’s 112; Figure 1) and the angled inner wall (angled inner wall of 31; Figure 1-4,6-Applicant’s 168; Figure 2) of the isolator (31; Figure 1-4,6-Applicant’s 162; Figure 1,2) form a second angle (non-vertical tangent of inside slope of 31; Figure 1-4) greater than 90°, as claimed by claim 3
The processing chamber (3; Figure 1-Applicant’s 100; Figure 1) of claim 1, wherein the second angle (non-vertical tangent of inside slope of 31; Figure 1-4) is about 135º to about 150º, as claimed by claim 4
The processing chamber (3; Figure 1-Applicant’s 100; Figure 1) of claim 1, wherein the angled inner wall (angled inner wall of 31; Figure 1-4,6-Applicant’s 168; Figure 2) is connected to the first end (horizontal 21/31 interface; Figure 1-4,6) at an inner radial edge of the isolator (31; Figure 1-4,6-Applicant’s 162; Figure 1,2), as claimed by claim 5
The processing chamber (3; Figure 1-Applicant’s 100; Figure 1) of claim 5, further comprising: a liner (13; Figures 1-4-Applicant’s 130; Figure 1,2) disposed between the first end (horizontal 21/31 interface; Figure 1-4,6) of the isolator (31; Figure 1-4,6-Applicant’s 162; Figure 1,2) and the chamber base (portion 3 at 3/5 interface; Figure 1-Applicant’s 106; Figure 1) and disposed radially inwardly of the one or more sidewalls (sidewalls of 3; not numbered; Figure 1-4), the liner (13; Figures 1-4-Applicant’s 130; Figure 1,2) comprising: an inner wall (inner wall of 13; Figure 1-4); an angled outer wall (angled outer wall of 13; Figure 1-4); and a first end connecting the inner wall (inner wall of 13; Figure 1-4) to the angled outer wall (angled outer wall of 13; Figure 1-4); and a second end opposite the first end; wherein the inner radial edge of the isolator (31; Figure 1-4,6-Applicant’s 162; Figure 1,2) is substantially aligned with (L1) or disposed radially inwardly of the inner wall of the liner (13; Figures 1-4-Applicant’s 130; Figure 1,2), as claimed by claim 8
Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-12 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Koshiishi; Akira et al. (US 5919332 A) in view of  if necessary Koai; Keith K. et al. (US 6159299 A). Based on Koshiishi’s is belived to teach the processing chamber (3; Figure 1-Applicant’s 100; Figure 1) of claim 1, further comprising a liner (13; Figures 1-4-Applicant’s 130; Figure 1,2) disposed between the first end (horizontal 21/31 interface; Figure 1-4,6) of the isolator (31; Figure 1-4,6-Applicant’s 162; Figure 1,2) and the chamber base (portion 3 at 3/5 interface; Figure 1-Applicant’s 106; Figure 1) and disposed radially inwardly of the one or more sidewalls (sidewalls of 3; not numbered; Figure 1-4), the liner (13; Figures 1-4-Applicant’s 130; Figure 1,2) comprising: an inner wall; an angled outer wall (angled outer wall of 13; Figure 1-4); a first end connecting the inner wall to the angled outer wall (angled outer wall of 13; Figure 1-4); and a second end opposite the first end; wherein a first plane of the angled inner wall (angled inner wall of 31; Figure 1-4,6-Applicant’s 168; Figure 2) of the isolator (31; Figure 1-4,6-Applicant’s 162; Figure 1,2) and a second plane of the angled outer wall (angled outer wall of 13; Figure 1-4) of the liner (13; Figures 1-4-Applicant’s 130; Figure 1,2) form a third angle of about 30º or less, as claimed by claim 10. The above and below italisized text notes the features for the Examiner’s basis for rejecting under anticipation or obviousness.
Koshiishi is believed to further teach:
The processing chamber (3; Figure 1-Applicant’s 100; Figure 1) of claim 10, wherein the third angle is about 10º or less, as claimed by claim 11
The processing chamber (3; Figure 1-Applicant’s 100; Figure 1) of claim 10, wherein the first and second planes are substantially parallel, as claimed by claim 12
The Examiner believes that Koshiishi’s Figures 1-4 illustrate the claimed relative dimensions. In the event that the Examiner’s grounds for rejection under anticipation are not accepted, then, 
Koai also illustrates a similar liner (260; Figure 2B) and isolator (126; Figure 2B) with optimized shapes. If the Examiner’s grounds for anticipation under Koshiishi are not accepted then it would have been obvious to one of ordinary skill in the art at the time the invention was made for Koshiishi to optimize Koshiishi’s liner and isolator relative dimensions as shown by Koai.
Motivation for Koshiishi to optimize Koshiishi’s liner and isolator relative dimensions as shown by Koai is for optimizing flow conductance variable L1 as taught by Koshiishi (column 12; line 57-column 13; line 5) and minimized particuate deposists as taught by Koai (column 2; lines 3-6).
Claims 6-7, 9, 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Koshiishi; Akira et al. (US 5919332 A) in view of  Koai; Keith K. et al. (US 6159299 A). Koshiishi is discussed above. Koshiishi further teaches:
an isolator (31; Figure 1-4,6-Applicant’s 162; Figure 1,2) for a processing chamber (3; Figure 1-Applicant’s 100; Figure 1), comprising: a ring-shaped body (31; Figure 1-4,6-Applicant’s 162; Figure 1,2), the ring-shaped body (31; Figure 1-4,6-Applicant’s 162; Figure 1,2) having: a first end (horizontal 21/31 interface; Figure 1-4,6); a second end (lower surface of 31/31a; Figure 1-4,6) opposite the first end (horizontal 21/31 interface; Figure 1-4,6); an angled inner wall (angled inner wall of 31; Figure 1-4,6-Applicant’s 168; Figure 2) connected to the first end (horizontal 21/31 interface; Figure 1-4,6) and extending radially outwardly from the first end (horizontal 21/31 interface; Figure 1-4,6) towards the second end (lower surface of 31/31a; Figure 1-4,6); a conical inner wall (conical inner wall of 31 near bottom of 31; Figure 1-4,6-Applicant’s 174; Figure 1,2) connected to the second end (lower surface of 31/31a; Figure 1-4,6) and extending radially inwardly from the second end (lower surface of 31/31a; Figure 1-4,6) towards the first end (horizontal 21/31 interface; Figure 1-4,6) – claim 13.
A processing chamber (3; Figure 1-Applicant’s 100; Figure 1), comprising: a chamber body (3; Figure 1-Applicant’s 102; Figure 1) having a chamber base (portion 3 at 3/5 interface; Figure 1-Applicant’s 106; Figure 1), one or more sidewalls (sidewalls of 3; not numbered; Figure 1-4), and a chamber lid (21; Figure 1-Applicant’s 108; Figure 1) defining a processing volume (above W; Figure 1); a showerhead (plates of 21 with 22; Figure 1-Applicant’s 112; Figure 1) disposed in the chamber lid (21; Figure 1-Applicant’s 108; Figure 1) , the showerhead (plates of 21 with 22; Figure 1-Applicant’s 112; Figure 1) comprising: a bottom surface (bottom surface of 21 facing W; Figure 1) adjacent the processing volume (above W; Figure 1); a plurality of openings (22; Figures 1-4) disposed through the bottom surface (bottom surface of 21 facing W; Figure 1); and a flat, unperforated, area (horizontal 21/31 interface; Figure 1-4) radially outwardly surrounding the plurality of openings (22; Figures 1-4); and an isolator (31; Figure 1-4,6-Applicant’s 162; Figure 1,2) disposed between the chamber lid (21; Figure 1-Applicant’s 108; Figure 1) and the one or more sidewalls (sidewalls of 3; not numbered; Figure 1-4) – claim 18
Koshiishi does not teach:
The processing chamber (3; Figure 1-Applicant’s 100; Figure 1) of claim 5, wherein a radial width of a flat, unperforated, area of the showerhead (plates of 21 with 22; Figure 1-Applicant’s 112; Figure 1) measured inside the inner radial edge of the isolator (31; Figure 1-4,6-Applicant’s 162; Figure 1,2) is less than about 7/16 inches, as claimed by claim 6
The processing chamber (3; Figure 1-Applicant’s 100; Figure 1) of claim 5, wherein an inner diameter of the isolator (31; Figure 1-4,6-Applicant’s 162; Figure 1,2) measured inside the inner radial edge is less than about 13-3/8 inches, as claimed by claim 7
The processing chamber (3; Figure 1-Applicant’s 100; Figure 1) of claim 1, further comprising a substrate support (11; Figure 1-4), wherein the substrate support (11; Figure 1-4) comprises: a first surface; a second surface opposite the first surface; and a third surface (11/13 interface) connecting the first surface and the second surface around a circumference of the substrate support (11; Figure 1-4); wherein a minimum distance between the angled inner wall (angled inner wall of 31; Figure 1-4,6-Applicant’s 168; Figure 2) and the third surface (11/13 interface) of the substrate support (11; Figure 1-4) is greater than about 0.2 inches,as claimed by caim 9
a flat inner wall connecting the angled inner wall (angled inner wall of 31; Figure 1-4,6-Applicant’s 168; Figure 2) to the conical inner wall (conical inner wall of 31 near bottom of 31; Figure 1-4,6-Applicant’s 174; Figure 1,2) – claim 13
The processing chamber (3; Figure 1-Applicant’s 100; Figure 1) of claim 13, wherein the first end (horizontal 21/31 interface; Figure 1-4,6) and the angled inner wall (angled inner wall of 31; Figure 1-4,6-Applicant’s 168; Figure 2) of the isolator (31; Figure 1-4,6-Applicant’s 162; Figure 1,2) form a first angle (non-vertical tangent of inside slope of 31 ranges from 90º to near 0º; Figure 1-4) less than 90°, as claimed by claim 14
The processing chamber (3; Figure 1-Applicant’s 100; Figure 1) of claim 14, wherein the first angle (non-vertical tangent of inside slope of 31 ranges from 90º to near 0º; Figure 1-4) is about 30 to about 45º, as claimed by claim 15
The processing chamber (3; Figure 1-Applicant’s 100; Figure 1) of claim 13, wherein the angled inner wall (angled inner wall of 31; Figure 1-4,6-Applicant’s 168; Figure 2) and the flat inner wall of the isolator (31; Figure 1-4,6-Applicant’s 162; Figure 1,2) form a second angle (non-vertical tangent of inside slope of 31; Figure 1-4) less than 27º, as climed by claim 16
The processing chamber (3; Figure 1-Applicant’s 100; Figure 1) of claim 16, wherein the second angle (non-vertical tangent of inside slope of 31; Figure 1-4) is about 2250 to about 240º, as claimed by claim 17
wherein a radial width of the flat area measured inside an inner radial edge of the isolator (31; Figure 1-4,6-Applicant’s 162; Figure 1,2) is less than about 7/16 inches - claim 18
The processing chamber (3; Figure 1-Applicant’s 100; Figure 1) of claim 18, wherein a ratio of the flat area to a remaining area of the bottom surface (bottom surface of 21 facing W; Figure 1) of the showerhead (plates of 21 with 22; Figure 1-Applicant’s 112; Figure 1) inside the flat area is less than about 10%.
The processing chamber (3; Figure 1-Applicant’s 100; Figure 1) of claim 18, wherein the plurality of openings (22; Figures 1-4) are circumferentially aligned into one or more concentric rings, and wherein the radial width of the flat area is measured outside an outermost one of the one or more concentric rings, as claimed by claim 20
Koai is discussed above. It would have been obvious to one of ordinary skill in the art at the time the invention was made for Koshiishi to optimize Koshiishi’s liner and isolator relative dimensions as shown by Koai.
Motivation for Koshiishi to optimize Koshiishi’s liner and isolator relative dimensions as shown by Koai is for optimizing flow conductance variable L1 as taught by Koshiishi (column 12; line 57-column 13; line 5) and minimized particuate deposists as taught by Koai (column 2; lines 3-6).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Thakur, Randhir P.S.  et al. (US 20030172872 A1) also illustrates similar liner and isolator combinations (Figure 7).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/Awww.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.
/Rudy Zervigon/Primary Examiner, Art Unit 1716